DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 17 are objected to because of the following informalities:  
In claim 1 (5th para, lns 2-3) “the flat wire has an axial profile that is rectangular in shape” should be changed to -- the of the flat wire th para, ln 1).
In claim 17 (6th para, lns 2-3) “the flat wire has an axial profile that is rectangular in shape” should be changed to -- the of the flat wire th para, ln 1).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 6, 10, 13 and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Field (US912551, “Field”).
Re claim 1, Field discloses a generator (pg 1, lns 10-14), comprising: 
a stator with a stator winding (fig 1, pg 1, lns 10-14, stator inherent since high speed alternator requires a stator to interact w/ the rotor; stator winding inherent since rotor has field coils & stator will have winding to produce current from field windings); 
a rotor core (figs 1-2, pg 1, lns 106-110 to pg 2, lns 1-7 & pg 2, lns 31-35, portion 12 is attached to) supported for rotation relative to the stator about a rotation axis (fig 1, axis of shaft 10), the rotor core having one or more axially extending rotor tooth 12 (figs 1-2, pg 1, lns 108-110); and 
a field winding (figs 1-2, includes coils 16, pg 2, lns 8-9) with one or more field coil 16 seated on the rotor core (figs 1-2, pg 2, lns 1-7), and extending about the rotor tooth 12 (figs 1-2), wherein the field coil 16 includes a plurality of flat wire turns (fig 2, pg 2, lns 8-16) radially stacked with one another (fig 2) and formed such edges of the field coil 16 tightly engage circumferential faces of the tooth 12 (fig 2, pg 2, lns 94-102); 
wherein the flat wire has an axial profile with a height and a width (fig 2, width is the long side & height short side of one wire), wherein the width of the flat wire is greater than the height of the flat wire (fig 2); wherein the flat wire has an axial profile 
wherein the field coil comprises:
a first axial portion 18 abutting a first circumferential face of the rotor tooth 12 (figs 1-2, pg 2, lns 9-14, 18 on left side of 12 in fig 2); 
a second axial portion 18 abutting a second circumferential face of the rotor tooth 12 (figs 1-2, pg 2, lns 9-14, 18 on right side of 12 in fig 2), the second circumferential face circumferentially separated from the first circumferential face by the rotor tooth 12 (fig 2); and 
an end turn portion 17 (figs 1-2, pg 2, lns 9-14) coupling the first axial portion 18 to the second axial portion 18 (figs 1-2, pg 2, lns 14-30), wherein the end turn portion 17 is bowed radially outward of the first axial portion 18 and the second axial portion 18 (figs 1-2, pg 2, lns 24-30) to tightly abut the first axial segment 18 and the second axial segment against 18 the rotor tooth 12 (pg 1, lns 80-89 & pg 2, lns 94-102),
wherein the end turn portion 17 traces an arcuate path including the flat wire turns of the flat wire turn stack that circumferentially couples the second axial portion 18 to the first axial portion 18 of the first field coil 16 (pg 2, lns 29-30, states 17 can be arc shaped).

    PNG
    media_image1.png
    272
    482
    media_image1.png
    Greyscale

Re claim 6, Field discloses claim 1 as discussed above and further discloses the field winding comprises twelve (12) field coils 16 circumferentially distributed about a periphery of the rotor core (fig 1, structure of  11-12 imply twelve coils). 
Re claim 10, Field discloses claim 1 as discussed above and further discloses a shaft 10 (fig 1) arranged along the rotation axis (fig 1), wherein the rotor core is seated on the shaft 10 (fig 1). 
Re claim 13, Field discloses claim 1 as discussed above and further discloses the field coil 16 comprises twenty (20) flat wire turns stacked with one another (fig 2, has at least 20 flat turns). 
Re claim 17, Field discloses a method of making a generator (pg 1, lns 10-14), comprising: 
wherein the generator includes:
a rotor core (figs 1-2, pg 1, lns 106-110 to pg 2, lns 1-7 & pg 2, lns 31-35, portion 12 is attached to) supported for rotation relative to the stator about a rotation axis (fig 1, axis of shaft 10), the rotor core having one or more axially extending rotor tooth 12 (figs 1-2, pg 1, lns 108-110); and 
a field winding (figs 1-2, includes coils 16, pg 2, lns 8-9) with one or more field coil 16 seated on the rotor core (figs 1-2, pg 2, lns 1-7), and extending about the rotor 
wherein the flat wire has an axial profile with a height and a width (fig 2, width is the long side & height short side of one wire), wherein the width of the flat wire is greater than the height of the flat wire (fig 2); wherein the flat wire has an axial profile that is rectangular in shape (fig 2, same as applicant’s wire shape); wherein the flat wire turns are oblique relative to the rotor tooth 12 (fig 2), a first edge of the flat wire abutting the rotor tooth 12 being arranged radially outward of an opposite second edge of the flat wire (figs 2 & above for claim 1); and wherein a flat wire turn stack (fig 2, group of turns) defined by the plurality of flat wire turns is one (1) flat wire-width wide (fig 2);
wherein the field coil includes:
a first axial portion 18 abutting a first circumferential face of the rotor tooth 12 (figs 1-2, pg 2, lns 9-14, 18 on left side of 12 in fig 2); 
a second axial portion 18 abutting a second circumferential face of the rotor tooth 12 (figs 1-2, pg 2, lns 9-14, 18 on right side of 12 in fig 2), the second circumferential face circumferentially separated from the first circumferential face by the rotor tooth 12 (fig 2); and 
an end turn portion 17 (figs 1-2, pg 2, lns 9-14) coupling the first axial portion 18 to the second axial portion 18 (figs 1-2, pg 2, lns 14-30), wherein the end turn portion 17 is bowed radially outward of the first axial portion 18 and the second axial portion 18 (figs 1-2, pg 2, lns 24-30) to tightly abut the first axial segment 18 and the second axial segment against 18 the rotor tooth 12 (pg 1, lns 80-89 & pg 2, lns 94-102),

the method comprising:
stacking the plurality of flat wire turns to form the field coil 16 (fig 2, pg 2, lns 8-14); 
seating the field coil 16 on the rotor tooth 12 of the rotor core (fig 1-2, pg 1, lns 106-110 to pg 2, lns 1-7 & pg 2, lns 31-35, portion 12 is attached to); 
forming the field coil 16 on the rotor core such that the edges of the field coil 16 tightly engage the first and second circumferential faces of the tooth 12 (fig 2); and 
supporting the rotor core for rotation about a rotation axis (fig 1, axis of shaft 10) relative to a stator with a stator winding (fig 1, pg 1, lns 10-14, stator inherent since high speed alternator requires a stator to interact w/ the rotor; stator winding inherent since rotor has field coils & stator will have winding to produce current from field windings) 
Re claim 18, Field discloses forming the field coil 16 comprises bowing the end turn portion 17 of the field coil 16 radially outward relative to axial segments 18 of the field coil 16 (figs 1-2, pg 2, lns 24-30). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 8, 11, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Turley (US3740600, “Turley”) in view of Field.
Re claim 1, Turley discloses a generator (col 2, lns 27-29, discloses dynamoelectric synchronous machine which includes a motor or a generator), comprising: 
a stator with a stator winding (fig 2, col 2, lns 27-34, stator winding inherent since machine is synchronous & rotor has a field winding which will require stator to have a winding w/ changing magnetic field to interact w/ rotor field winding); 
a rotor core 11 (figs 1-2, col 2, lns 27-31) supported for rotation relative to the stator about a rotation axis (fig 1, axis of shaft 12), the rotor core 11 having one or more axially extending rotor tooth 14 (figs 1-2, col 2, lns 45-48); and 
a field winding (figs 1-2, includes coils 19) with one or more field coil 19 seated on the rotor core 11 (figs 1-2, col 2, lns 48-51), and extending about the rotor tooth 14 (figs 1-2), wherein the field coil includes a plurality of flat wire turns 21 (fig 2, col 2, lns 
wherein the flat wire has an axial profile with a height and a width (fig 2, width is the long side & height short side of one wire), wherein the width of the flat wire is greater than the height of the flat wire (fig 2), wherein the flat wire has an axial profile that is rectangular in shape (fig 2, same as applicant’s wire shape), wherein the flat wire turns 21 are oblique relative to the rotor tooth 14 (fig 2), a first edge of the flat wire abutting the rotor tooth 14 being arranged radially outward of an opposite second edge of the flat wire (figs 2 & below), and wherein a flat wire turn stack (fig 2, group of turns 21) defined by the plurality of flat wire turns 21 is one (1) flat wire-width wide (fig 2); 
wherein the field coil 19 comprises:
a first axial portion (figs 1-2, portion of 19 on left side of 14 in fig 2) abutting a first circumferential face of the rotor tooth 14 (figs 1-2); 
a second axial portion (figs 1-2, portion of 19 on right side of 14 in fig 2) abutting a second circumferential face of the rotor tooth 14 (figs 1-2), the second circumferential face circumferentially separated from the first circumferential face by the rotor tooth 14 (fig 2); and 
an end turn portion coupling the first axial portion to the second axial portion (figs 1-2, col 2, lns 47-50).


    PNG
    media_image2.png
    242
    489
    media_image2.png
    Greyscale

Turley is silent with respect to:
the end turn portion is bowed radially outward of the first axial portion and the second axial portion to tightly abut the first axial segment and the second axial segment against the rotor tooth; and
wherein the end turn portion traces an arcuate path including the flat wire turns of the flat wire turn stack that circumferentially couples the second axial portion to the first axial portion of the first field coil.
Field discloses the end turn portion 17 (figs 1-2, pg 2, lns 9-14) coupling the first axial portion 18 to the second axial portion 18 (figs 1-2, pg 2, lns 14-30), wherein the end turn portion 17 is bowed radially outward of the first axial portion 18 and the second axial portion 18 (figs 1-2, pg 2, lns 24-30) to tightly abut the first axial segment 18 and the second axial segment against 18 the rotor tooth 12 (pg 1, lns 80-89 & pg 2, lns 94-102),
wherein the end turn portion 17 traces an arcuate path including the flat wire turns of the flat wire turn stack that circumferentially couples the second axial portion 18 to the first axial portion 18 of the first field coil 16 (pg 2, lns 29-30, states 17 can be arc shaped).

Re claim 8, Turley in view of Field discloses claim 1 as discussed above and Turley further discloses the rotor tooth 14 is a first rotor tooth (figs 1-2) and the rotor core 11 defining a second rotor tooth 14 circumferentially separated from the first rotor tooth by an axial slot (figs 1-2), the generator further comprising: 
a second field coil 19 extending about the second rotor tooth (figs 1-2); and 
a rotor wedge 24 (figs 1-2 & 4, col 2, lns 56-61) arranged in the axial slot (figs 1-2) and separating the first field coil 19 from the second field coil 19 (fig 2). 
Re claim 11, Turley in view of Field discloses claim 1 as discussed above. Turley further discloses the rotor tooth 14 is a first rotor tooth (figs 2 & below) and the rotor core 11 has a second rotor tooth 14 separated by a gap (figs 1-2 & below, gap between two indicated flat wires), wherein a minimum width of the gap (figs 2 & below, min width gap between radially inner surfaces of indicated flat wires) is substantially equivalent to a width of the flat wire turns (figs 2 & below). 

    PNG
    media_image3.png
    633
    824
    media_image3.png
    Greyscale

Re claim 17, Turley discloses a method of making a generator (col 2, lns 27-29, discloses dynamoelectric synchronous machine which includes a motor or a generator), 
wherein the generator includes:
a stator with a stator winding (fig 2, col 2, lns 27-34, stator winding inherent since machine is synchronous & rotor has a field winding which will require stator to have a winding w/ changing magnetic field to interact w/ rotor field winding); 
a rotor core 11 (figs 1-2, col 2, lns 27-31) supported for rotation relative to the stator about a rotation axis (fig 1, axis of shaft 12), the rotor core 11 having one or more axially extending rotor tooth 14 (figs 1-2, col 2, lns 45-48); and 
a field winding (figs 1-2, includes coils 19) with one or more field coil 19 seated on the rotor core 11 (figs 1-2, col 2, lns 48-51) and extending about the rotor tooth 14 (figs 1-2), wherein the field coil includes a plurality of flat wire turns 21 (fig 2, col 2, lns 52-54) radially stacked with one another (fig 2) and formed such edges of the field coil tightly engage circumferential faces of the tooth 14 (fig 2, col 2, lns 47-54);

wherein the field coil 19 comprises:
a first axial portion (figs 1-2, portion of 19 on left side of 14 in fig 2) abutting a first circumferential face of the rotor tooth 14 (figs 1-2); a second axial portion (figs 1-2, portion of 19 on right side of 14 in fig 2) abutting a second circumferential face of the rotor tooth 14 (figs 1-2), the second circumferential face circumferentially separated from the first circumferential face by the rotor tooth 14 (fig 2); and 
an end turn portion coupling the first axial portion to the second axial portion (figs 1-2, col 2, lns 47-50)
the method comprising: 
stacking a plurality of flat wire turns 21 to form a field coil 19 (figs 1-2, col 2, lns 51-53); 
seating the field coil 19 on a tooth 14 of a rotor core 11 (fig 1-2, col 4, lns 3-7); 
forming the field coil 19 on the rotor core 11 such that the edges of the field coil 19 tightly engage circumferential faces of the tooth 14 (fig 2); and 

Turley is silent with respect to:
the end turn portion is bowed radially outward of the first axial portion and the second axial portion to tightly abut the first axial segment and the second axial segment against the rotor tooth; and
wherein the end turn portion traces an arcuate path including the flat wire turns of the flat wire turn stack that circumferentially couples the second axial portion to the first axial portion of the first field coil.
Field discloses the end turn portion 17 (figs 1-2, pg 2, lns 9-14) coupling the first axial portion 18 to the second axial portion 18 (figs 1-2, pg 2, lns 14-30), wherein the end turn portion 17 is bowed radially outward of the first axial portion 18 and the second axial portion 18 (figs 1-2, pg 2, lns 24-30) to tightly abut the first axial segment 18 and the second axial segment against 18 the rotor tooth 12 (pg 1, lns 80-89 & pg 2, lns 94-102),
wherein the end turn portion 17 traces an arcuate path including the flat wire turns of the flat wire turn stack that circumferentially couples the second axial portion 18 to the first axial portion 18 of the first field coil 16 (pg 2, lns 29-30, states 17 can be arc shaped).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the end turn portions of Turley so the 
Re claim 19, Turley in view of Field discloses claim 17 as discussed above. Turley further discloses positioning a rotor wedge 24 (figs 1-2 & 4, col 2, lns 56-61) on a side of the field coil 19 opposite the tooth 14 (fig 2).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Field in view of Bangura (US20130181568, “Bangura”).
Re claim 9, Field discloses claim 1 as discussed above but fails to disclose a damper coil seated in the rotor tooth and arranged radially outward of field coil. 
Bangura discloses a damper coil 13 (figs 2-4, para [0012]) seated in the rotor tooth (figs 1-2) and arranged radially outward of field coil 18 (figs 1-2, para [0012]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the rotor teeth of Field with a damper coil seated in the rotor tooth and arranged radially outward of field coil, as disclosed by Bangura, in order to assist the generator during transient and steady-state operations, as taught by Bangura (para [0014]). 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Turley in view of Field and in further view of Costello (US3728566, “Costello”).
Re claim 12, Turley in view of Field discloses claim 1 as discussed above. Turley further discloses the rotor tooth 14 defines a pole arc (figs 1-2). 
Turley discloses claim 12 except for the pole arc is larger than a pole arc of a rotor having an equivalent pole pitch and a field coil formed from wire having a circular profile.
Costello discloses the rotor tooth 13 has a pole arc that is only slightly larger than the tooth width (figs 1-2, pole arc of 13 between arc retaining stems 13) and the field coil 16 is formed from wire having a circular profile (figs 1-2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the pole arc of Turley in view of Field is larger than a pole arc of a rotor having an equivalent pole pitch and a field coil formed from wire having a circular profile for such a rotor with teeth as disclosed by Costello, since the pole arc of the tooth is slightly larger than the tooth width, as demonstrated by Costello (figs 1-2), as opposed to much larger than the tooth width, as disclosed by Turley. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Field in view of Minke et al. (US20060261691, “Minke”).
Re claim 14, Field discloses an electrical system (pg 1, lns 10-14, disclose rotor for generator inherent some device connected to generator to provide electricity), comprising: a generator as recited in claim 1 (pg 1, lns 10-14).

 Minke discloses a plurality of electrical devices electrically connected to the stator winding (fig 1, para [0027]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the generator of Field so a plurality of electrical devices electrically connected to the stator winding, as disclosed by Minke, in order to supply electricity to more than one load, as disclosed by Minke (para [0027]).

Response to Arguments
Applicant's arguments filed 2/16/21 have been fully considered but they are not persuasive. 
Applicant argues that Field does not disclose the arcuate bowed shape of the end turn portion (pg 7, last paragraph to pg 8, 1st paragraph). Examiner disagrees.
Although Field shows the end turn portions in figs 1-2 are flat, in the specification Field discloses the end turn portions 17 can be arc-shaped (pg 2, lns 24-30).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC JOHNSON whose telephone number is (571)270-5715.  The examiner can normally be reached on Mon-Fri 8:30-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834                                                                                                                                                                                                        
/ERIC JOHNSON/Examiner, Art Unit 2834